Mr. JUSTICE STENGEL, specially concurring: While I concur in the affirmance of the dispositional order, I would not reach the question of the sufficiency of the social investigation report because I believe that issue is moot. Now that respondent has been paroled, the only sanction that could possibly be imposed would be remandment for consideration of a proper social investigation report before entry of an order of commitment. (In re Sneed (1976), 38 Ill. App. 3d 1041, 350 N.E.2d 122.) Since commitment has been completed, such remandment would be a useless act. In the event another parole violation occurred, a new commitment hearing would be held with a new social investigation report. The error urged by respondent is that the court should have considered alternative placements. That question can be distinguished from the error asserted in In re Napier (1980), 83 Ill. App. 3d 503, 404 N.E.2d 423, relied upon by the majority, where the minor claimed he should not have been committed at all. In Napier, if the trial court had erred in making a commitment in the first place, the issue was not necessarily moot after the minor was released on parole. In the case before us, the question of alternative placements is purely an abstract question now that the minor is no longer in custody.